DETAILED ACTION
Claims 1-15 dated 03/14/2022 are considered in this office action. Claims 1-15 are pending examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al. (US 20210051317) on view of Miura et al. (US 20210134080) and herein after will be referred as Yan and Miura.

Regarding Claim 1,   Yan teaches a calibration assessment system (Fig 6 #600) comprising: a processor: a system transmitter in data communication with the processor the transmitter configured to transmit a wireless transmission to a vehicle subject to calibration assessment: a system receiver in data communication with the processor, the receiver configured to receive a wireless transmission from a vehicle subject to calibration assessment (Fig 6 #606;620;636;646 are wired and / or wireless transceivers which is used to transmit and receive communication data ); 

Yan  teaches  a calibration device in data communication with the processor and having an autonomously- adjustable configuration (Para [0059]  “In some embodiments , the calibration targets 200 , 502 , and 504 and / or support structures may be motorized , and the calibration target control system 640 can include motors and actuators 642 that it can use to move the calibration targets . For example , the calibration target control system 640 can move the calibration targets 200 , 502 , and 504 as requested by the autonomous vehicle 102 to optimize calibration”);  
And wherein the calibration device is configured to autonomously configure based upon the vehicle data (Para [0057] : “The turntable system 610 may communicate one or more signals or messages through wired and/or wireless communication interfaces to the control bridge 602, the autonomous vehicle 102, the computing device 618, and so on, to convey these observations/detections/identifications. The signals or messages can trigger various actions, such as rotating or stopping of rotation of the turntable 402, collecting or stopping collection of sensor data, and so forth. The controller 616 can control the actuation of the motors, encoders, actuators, and/or gearbox(es) 630 to control a speed or rate or angular velocity of rotation, an angular acceleration (or deceleration) of rotation, a direction of rotation (e.g., clockwise or counterclockwise), and the like, for the turntable 402. The turntable system 610 can include one or more computing devices 618 and one or more wired and/or wireless transceivers 620, through which it may interact with the autonomous vehicle 102, the control bridge 602, or other elements of the calibration management system 600” : here interacting and controlling the rotation of the turn table (calibration device) is interpreted as calibration device configured to autonomously configure based on the vehicle data ), 

the autonomous configuration including an autonomously configured design of a target of the calibration device (Para [0059] : “In some embodiments, the calibration targets 200, 502, and 504 and/or support structures may be motorized, and the calibration target control system 640 can include motors and actuators 642 that it can use to move the calibration targets. For example, the calibration target control system 640 can move the calibration targets 200, 502, and 504 as requested by the autonomous vehicle 102 to optimize calibration. In some embodiments, the support structures may include a robotic arm with ball joints and/or hinge joints that may be actuated using the motors and actuators 642 to reposition the calibration targets and/or rotate the calibration targets. The support structures may also include wheels or legs, which may be actuated by the motors 642 to automate movement of the calibration targets 200, 502, and 504. The calibration target control system 640 can include one or more computing devices 646 and one or more wired and/or wireless transceivers 646, through which it may interact with the autonomous vehicle 102, the control bridge 602, or other elements of the calibration management system 600.”: here the moving the calibration target or the platform as requested by the Autonomous Vehicle is interpreted as autonomously configuring the target  ).

Miura teaches an initiation-signal generator in data communication with the processor and configured to generate and transmit an initiation signal to the processor when a vehicle is in a specified position (Para [0032] : When the vehicle 100 is at the predetermined inspection position 304, the measuring tool 220 may be used at operation 320 to generate measurement data 242 associated with a first set of measurements between the measuring tool 220 and one or more targets 230 spaced from the vehicle 100. )

Miura also teaches wherein the system transmitter is further configured to transmit an assessment-start signal to a vehicle in response to the initiation-signal generator transmitting the initiation signal, ( Para [0034-35] “ In some examples, the LET 210 generates a test instruction, and transmits the test instruction to the vehicle sensors 110, vehicle controller 120, and/or ECU 260 for generating sensor data 114 using the vehicle sensors 110. Additionally or alternatively, the LET 210 may generate an adjust instruction, and transmit the adjust instruction to the vehicle sensors 110, vehicle controller 120, and/or ECU 260. The adjust instruction may be implemented, for example, to digitally adjust sensor data 114 and/or to physically adjust a position and/or orientation of one or more vehicle sensors 110.)

Miura also  teaches wherein the system receiver is configured to receive vehicle identification data from the vehicle in response to receipt of the assessment-start signal (Para [0033] “In some examples, the configuration data 254 is determined based on identifier data 262 associated with the vehicle 100 and/or vehicle sensors 110. For example, the LET 210 may communicate with the vehicle 100 (e.g., via vehicle controller 120 or ECU 260) to identify the vehicle 100 and/or vehicle sensors 110, and obtain configuration data 254 associated with the vehicle 100 and/or vehicle sensors 110.”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yan to incorporate the teachings of analogous art Miura to include an initiation-signal generator in data communication with the processor and configured to generate and transmit an initiation signal to the processor when a vehicle is in a specified position, the system transmitter is further configured to transmit an assessment-start signal to a vehicle in response to the initiation-signal generator transmitting the initiation signal  and the system receiver is configured to receive vehicle identification data from the vehicle in response to receipt of the assessment-start signal.  Doing so would optimize the calibration process. 
	

Regarding Claim 2, Yan in view of Miura teaches the calibration assessment system of claim 1.Yan further teaches a vehicle receiver associated with a vehicle operable to receive wireless transmissions from the system transmitter: and a vehicle transmitter associated with the vehicle operable to transmit wireless transmission to the system receiver. wherein the vehicle receiver and the vehicle transmitter are disposed at least partially within a specified proximity of the body of the vehicle (Para [0054] “The autonomous vehicle 102 may transmit one or more signals or messages through wired and/or wireless communication interfaces of the communication stack 116 to the control bridge 602, the turntable system 610, and so on, to convey these observations/detections/identifications by the sensor systems 104-108. This can trigger various actions, such as rotating or stopping rotation of the turntable 402, collecting or stopping collection of sensor data, and so on.”).  


Regarding Claim 3, Yan in view of Miura teaches the calibration assessment system of claim 2. Yan also teaches wherein the vehicle receiver and vehicle transmitter are embodied within a dongle configured to interface with a diagnostic port of a vehicle (Fig 1 #116 Communication Stack). 

Regarding Claim 4, Yan in view of Miura teaches the calibration assessment system of claim 1. Miura also teaches wherein the specified position is defined with respect to the calibration device (Para [0032] Line 1-6: “When the vehicle 100 is at the predetermined inspection position 304, the measuring tool 220 may be used at operation 320 to generate measurement data 242 associated with a first set of measurements between the measuring tool 220 and one or more targets 230 spaced from the vehicle 100.”) .  
Regarding Claim 5, Yan in view of Miura teaches the calibration assessment system of claim 1. Yan also teaches wherein the calibration device is suitable for use in an assessment of a vehicle sensor associated with operation of an autonomous function of the vehicle (Para [0040] “FIG. 3 illustrates a top-down view of a hallway calibration environment 300 in which the autonomous vehicle 102 can traverse to facilitate calibration of its sensor systems 104-108 (e.g., one or more image sensor systems, LIDAR sensor systems, RADAR sensor systems, IMUs, GPS's, etc.).”).
  
Regarding Claim 6, Yan in view of Miura teaches the calibration assessment system of claim 1. Yan also teaches wherein the processor is configured to generate assessment instructions for a vehicle to perform a calibration assessment of a sensor associated with the vehicle. and wherein the system transmitter is operable to transmit the assessment instructions (Para [0054] “The autonomous vehicle 102 may transmit one or more signals or messages through wired and/or wireless communication interfaces of the communication stack 116 to the control bridge 602, the turntable system 610, and so on, to convey these observations/detections/identifications by the sensor systems 104-108. This can trigger various actions, such as rotating or stopping rotation of the turntable 402, collecting or stopping collection of sensor data, and so on.”).
  
Regarding Claim 7, Yan in view of Miura teaches the calibration assessment system of claim 6. Yan also teaches wherein the processor is configured to generate calibration instructions in response to a calibration assessment and the system transmitter is operable to transmit the calibration instructions. wherein the calibration instructions cause the vehicle to perform a calibration of the sensor (Para [0089] Figure 8 #818: “The process 800 can conclude at step 818 in which the calibrator can calibrate the image sensor based on the corners, the number of rows, and the number of columns of each group of the matrix elements identified at step 808, including at least the group corresponding to the at least one representation of the partial calibration target.”).
  
Regarding Claim 8, Yan in view of Miura teaches the calibration assessment system of claim 1. Yan also teaches wherein the calibration device is configured to be utilized during a calibration assessment operation while a vehicle under assessment is moving (Para [0041] The autonomous vehicle 102 can drive along the thoroughfare 302 and make incremental stops, such as every foot or other distance. At each stop, the autonomous vehicle 102 can remain stationary for a period of time so that the sensor systems 104-108 can capture sensor data including representations of the calibration targets 200 to facilitate calibration of the sensor systems).  

Claims 9-11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Miura in view of Yan.

Regarding Claim 9.  Miura teaches a method of assessing the calibration of a sensor of a vehicle (Para [0028] Fig #4 #300) the method comprising: 
receiving an initiation signal indicating the vehicle is in a specified position with respect to a calibration device having an autonomously-adjustable configuration (Para [0032] Line 1-6: “When the vehicle 100 is at the predetermined inspection position 304, the measuring tool 220 may be used at operation 320 to generate measurement data 242 associated with a first set of measurements between the measuring tool 220 and one or more targets 230 spaced from the vehicle 100.”): 
transmitting an assessment-start signal to the vehicle. the assessment-start signal directing the vehicle to initiate a calibration-assessment operation associated with the sensor: (Para 0034] Line 6-9 : “ In some examples, the LET 210 generates a test instruction, and transmits the test instruction to the vehicle sensors 110, vehicle controller 120, and/or ECU 260 for generating sensor data 114 using the vehicle sensors 110.”)
 receiving an identification signal from the vehicle specifying identification data associated with the vehicle (Para [0033] “ In some examples, the configuration data 254 is determined based on identifier data 262 associated with the vehicle 100 and/or vehicle sensors 110. For example, the LET 210 may communicate with the vehicle 100 (e.g., via vehicle controller 120 or ECU 260) to identify the vehicle 100 and/or vehicle sensors 110, and obtain configuration data 254 associated with the vehicle 100 and/or vehicle sensors 110.”); 
ignal: (Para [0030] “The measuring tool 220 and/or an LET 210 coupled to the measuring tool 220 may be used to determine whether the vehicle 100 is at a predetermined inspection position 304 (e.g., in the inspection line 302)”) 
generating a first calibration measurement of the sensor using the first configuration (Para [0034]: “In some examples, the LET 210 generates a test instruction, and transmits the test instruction to the vehicle sensors 110, vehicle controller 120, and/or ECU 260 for generating sensor data 114 using the vehicle sensors 110”):
 receiving a completion signal from the vehicle indicating that the first calibration measurement has been completed; receiving calibration-status data from the vehicle. indicating a condition of the sensor under calibration (Para [0034] “Additionally or alternatively, the LET 210 may generate an adjust instruction, and transmit the adjust instruction to the vehicle sensors 110, vehicle controller 120, and/or ECU 260. The adjust instruction may be implemented, for example, to digitally adjust sensor data 114 and/or to physically adjust a position and/or orientation of one or more vehicle sensors 110.” Here condition is needs adjustment to further take the measurement) 
and generating calibration-assessment data indicating the calibration status of the sensor in response to receipt of the calibration-status data (Para [0035] “In this manner, the calibration system 200 may be used to generate trusted data (e.g., measurement data 242) and use the trusted data as a standard or benchmark for orienting configuration data 254 and/or calibrating the vehicle sensors 110.”).  
Yan teaches the autonomously configuring the calibration device (Para [0059] “In some embodiments, the support structures may include a robotic arm with ball joints and/or hinge joints that may be actuated using the motors and actuators 642 to reposition the calibration targets and/or rotate the calibration targets. The support structures may also include wheels or legs, which may be actuated by the motors 642 to automate movement of the calibration targets 200, 502, and 504. The calibration target control system 640 can include one or more computing devices 646 and one or more wired and/or wireless transceivers 646, through which it may interact with the autonomous vehicle 102, the control bridge 602, or other elements of the calibration management system 600.”).
Yan also teaches the autonomous configuration including an autonomously configured design of a target of the calibration device (Para [0059] : “In some embodiments, the calibration targets 200, 502, and 504 and/or support structures may be motorized, and the calibration target control system 640 can include motors and actuators 642 that it can use to move the calibration targets. For example, the calibration target control system 640 can move the calibration targets 200, 502, and 504 as requested by the autonomous vehicle 102 to optimize calibration. In some embodiments, the support structures may include a robotic arm with ball joints and/or hinge joints that may be actuated using the motors and actuators 642 to reposition the calibration targets and/or rotate the calibration targets. The support structures may also include wheels or legs, which may be actuated by the motors 642 to automate movement of the calibration targets 200, 502, and 504. The calibration target control system 640 can include one or more computing devices 646 and one or more wired and/or wireless transceivers 646, through which it may interact with the autonomous vehicle 102, the control bridge 602, or other elements of the calibration management system 600.”: here the moving the calibration target or the platform as requested by the Autonomous Vehicle is interpreted as autonomously configuring the target  ).


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miura to incorporate the teachings of Yan to include autonomously configuring the calibration device and the targets. Doing so would optimize the calibration process. 
	

Regarding Claim 10,  Miura in view of Yan teaches the method of claim 9. Yan also teaches  wherein after generating the first calibration measurement:   receiving an adjustment signal from the vehicle indicating completion of the first calibration measurement: autonomously configuring the calibration device into a second configuration ill response to receiving the adjustment signal: and generating a second calibration measurement of the sensor using the second configuration (Para [0059]).  

Regarding Claim 11,  Miura in view of Yan teaches the method of claim 10. Yan teaches wherein the steps of receiving the adjustment signal and autonomously configuring the calibration device in response to receiving the adjustment signal (Para [0059]). 
And iteratively repeated a number of times corresponding to a number of calibration conditions specified by the identification signal would be simply duplication / repeating the same process and would have been obvious to an ordinary person skilled in the art . 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miura and Yan to incorporate the teachings of Duplication steps to include repeating the steps of adjusting the calibration device to perform calibration process. Doing so would more effectively conduct the calibration process.

	

Regarding Claim 15,  Miura in view of Yan teaches the method of claim 9. Yan also teaches wherein the calibration device is suitable for use in an assessment of a vehicle sensor associated with operation of an autonomous function of the vehicle (Para [0040] “FIG. 3 illustrates a top-down view of a hallway calibration environment 300 in which the autonomous vehicle 102 can traverse to facilitate calibration of its sensor systems 104-108 (e.g., one or more image sensor systems, LIDAR sensor systems, RADAR sensor systems, IMUs, GPS's, etc.)”).  

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Miura in view of Yan and in further view of Jiang et al. (US 2021/0094561) and herein after will be referred as Jiang.

Regarding Claim 12,  Miura in view of Yan teaches the method of claim 9. 

Jiang teaches the step of generating a summary of the calibration-assessment data indicating the results of the calibration assessment, and transmitting to the summary to a receiving account affiliated with a user (Para [0063] “At block 530 , the calibration results including a visual representation of a calibration table are emailed to the user who receives it at block 512.”).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miura and Yan to incorporate the teachings of Jiang to include sending the calibration report to a user/ technician via email. Doing so would effectively inform about the calibration process. 
	

Regarding Claim 13,  Miura in view of Yan and in further view of Jiang teaches the method of claim 12. Jiang also teaches wherein the user is a technician (Para [0063] “At block 530 , the calibration results including a visual representation of a calibration table are emailed to the user who receives it at block 512.”: here  the user is being interpreted as technician).  

Regarding Claim 14,  Miura in view of Yan teaches the method of claim 12.  Jiang teaches wherein the receiving account comprises an email address (Para [0063] “At block 530 , the calibration results including a visual representation of a calibration table are emailed to the user who receives it at block 512.”).    


Response to Arguments
The applicants arguments presented 03/14/2022 have been fully considered . However the office respectfully disagree with the applicant’s arguments. 
The main argument of the applicant is that Yan in view of Miura fails to teach wherein the calibration device is configured to autonomously configure based upon the vehicle data , the autonomous configuration including an autonomously configured design of a target of the calibration device. 
Again the office disagree with the applicant’s assertion. As explained in detail above Yan  teaches  a calibration device in data communication with the processor and having an autonomously- adjustable configuration (Para [0059]  “In some embodiments , the calibration targets 200 , 502 , and 504 and / or support structures may be motorized , and the calibration target control system 640 can include motors and actuators 642 that it can use to move the calibration targets . For example , the calibration target control system 640 can move the calibration targets 200 , 502 , and 504 as requested by the autonomous vehicle 102 to optimize calibration”);  And wherein the calibration device is configured to autonomously configure based upon the vehicle data (Para [0057] : “The turntable system 610 may communicate one or more signals or messages through wired and/or wireless communication interfaces to the control bridge 602, the autonomous vehicle 102, the computing device 618, and so on, to convey these observations/detections/identifications. The signals or messages can trigger various actions, such as rotating or stopping of rotation of the turntable 402, collecting or stopping collection of sensor data, and so forth. The controller 616 can control the actuation of the motors, encoders, actuators, and/or gearbox(es) 630 to control a speed or rate or angular velocity of rotation, an angular acceleration (or deceleration) of rotation, a direction of rotation (e.g., clockwise or counterclockwise), and the like, for the turntable 402. The turntable system 610 can include one or more computing devices 618 and one or more wired and/or wireless transceivers 620, through which it may interact with the autonomous vehicle 102, the control bridge 602, or other elements of the calibration management system 600” : here interacting and controlling the rotation of the turn table (calibration device) is interpreted as calibration device configured to autonomously configure based on the vehicle data ), the autonomous configuration including an autonomously configured design of a target of the calibration device (Para [0059] : “In some embodiments, the calibration targets 200, 502, and 504 and/or support structures may be motorized, and the calibration target control system 640 can include motors and actuators 642 that it can use to move the calibration targets. For example, the calibration target control system 640 can move the calibration targets 200, 502, and 504 as requested by the autonomous vehicle 102 to optimize calibration. In some embodiments, the support structures may include a robotic arm with ball joints and/or hinge joints that may be actuated using the motors and actuators 642 to reposition the calibration targets and/or rotate the calibration targets. The support structures may also include wheels or legs, which may be actuated by the motors 642 to automate movement of the calibration targets 200, 502, and 504. The calibration target control system 640 can include one or more computing devices 646 and one or more wired and/or wireless transceivers 646, through which it may interact with the autonomous vehicle 102, the control bridge 602, or other elements of the calibration management system 600.”: here the moving the calibration target or the platform as requested by the Autonomous Vehicle is interpreted as autonomously configuring the target  ).
The prior art Yan clearly teaches the platform/ turn table can be adjusted as per the interaction of the specific vehicle and furthermore the targets as well can be autonomously adjusted based of the communication between these multiple of systems: vehicle, turn table , target etc.. as disclosed in Para [0057-0059] and Fig 6. 
Secondly the applicant argues that the examiner have not considered 
The examiner strike through the limitation “autonomously” because it was not being taught by the particular reference Miura.  That particular limitation is being taught by other reference Yan which was clearly mentioned in the office action. 
The examiner believes he have responded to all the arguments presented by the Applicant at this time . However if the Applicant believes that the examiner have missed any argument, the Applicant is invited to call the examiner directly to expedite the process . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDHESH K JHA whose telephone number is (571)272-6218. The examiner can normally be reached M-F:0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABDHESH K JHA/Primary Examiner, Art Unit 3668